DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 16-21, 23, and 32-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “the density of the funnel-shaped openings being decoupled from a density of dislocations inside the first region, and wherein the density of the funnel-shaped openings is adjusted by an addition of indium, OSR-678-HQPage 2 of 7a material proportion of indium in the starting region lying between o.1% inclusive and 2% inclusive.”, with combination of remaining features, as recited in claim 16.

The primary reason for the allowance of the claims is the inclusion of the limitation “the density of the funnel-shaped openings being decoupled from a density of dislocations inside the first region, and wherein the density of the funnel-shaped openings is as recited in claim 32.

GOTSCHKE et al (US 2018/0175243 A1) discloses he semiconductor layer sequence  comprises a buffer layer deposited on the growth substrate, as well as an n-doped semiconductor region , a p-doped semiconductor region  and a radiation-emitting active layer  disposed between the n-doped semiconductor region  and the p-doped semiconductor region . The buffer layer, the n-doped semiconductor region, the active layer and the p-doped semiconductor region can each comprise one or plural individual layers (Fig [1], Para [0034]).

However, GOTSCHKE fails to disclose would not have rendered obvious the above-quoted features recited in claims 16 and 32.

Claims 17-21, 23, and 33-37 are allowed as those inherit the allowable subject matter from clams 16 and 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898